Williams, J.
It is admitted that the independent school district which was formed out of subdistrict No. 8 of the township district of Oskaloosa, did not contain all the territory included in subdistrict No. 8, and that the independent district, as formed, contained a population of less than two hundred.
The provisions of the law concerning the boundaries and population of an independent school district are: “Any city, town or sub district containing within its surveyed limits not less than two hundred inhabitants, and certain territory contiguous thereto, may be constituted a separate school district.” Chapter 143, section 9, Laws 11th General Assembly. It seems evident that it was the intention of the legislature to require, that, on its organization, an independent school district should contain two hundred inhabitants. The demurrer admits that the district, as formed, contained less than this number.
But it is insisted that this fact cannot be inquired into by information in the nature of quo warranto. We have no doubt if two hundred inhabitants were a prerequisite, and the -district, as formed, did not contain this number, that the fact could be thus investigated when the object of the proceeding is to annul the organization of the district.
It seems that the legislature intended, by its language, to signify that the terriotory of a subdistrict could be enlarged when it is to be formed into an independent district. This is evidently the import in this connection of the words, “and certain territory contiguous thereto." *266It is not so clear that a portion of the territory of a sub-district, which is about to be formed into an independent district, can be excluded thereñ;om.
Affirmed.